Case 1:16-mc-00125-JMF Document 183-1 Filed 10/19/18 Page 1 of 4




            EXHIBIT A
                Case 1:16-mc-00125-JMF Document 183-1 Filed 10/19/18 Page 2 of 4


Stern, Mitchell

From:                             Doug Lieb <dlieb@ecbalaw.com>
Sent:                             Friday, June 29, 2018 4:38 PM
To:                               Daniel W. Levy; Daniel Kornstein; Andrew Wilson
Cc:                               Asner, Marcus A.; Stern, Mitchell
Subject:                          RE: administrative stay


Dan,

On June 12, Petitioners did submit the previously obtained documents as part of the Geneva criminal case. This was
perfectly proper, as there was no stay in effect, or even requested, at the time.

Best regards,
Doug

From: Daniel W. Levy [mailto:dlevy@McKoolSmith.com]
Sent: Thursday, June 28, 2018 3:27 PM
To: Daniel Kornstein <dkornstein@ecbalaw.com>; Doug Lieb <dlieb@ecbalaw.com>; Andrew Wilson
<awilson@ecbalaw.com>
Cc: Asner, Marcus A. (Marcus.Asner@arnoldporter.com) <Marcus.Asner@arnoldporter.com>; Stern, Mitchell
(Mitchell.Stern@arnoldporter.com) <Mitchell.Stern@arnoldporter.com>
Subject: administrative stay

Counsel,

In light of Judge Furman’s granting a stay in its entirety of his June 11 opinion, Intervenors request that
Petitioners confirm that they have not already submitted documents previously obtained as part of the
Geneva criminal case.

Of course, the terms of Judge Furman’s June 27 Order preclude them from doing so until, at least, five days
after the Circuit rules on Sotheby's application for a stay.

Sincerely,

DWL

From: NYSD_ECF_Pool@nysd.uscourts.gov [mailto:NYSD_ECF_Pool@nysd.uscourts.gov]
Sent: Wednesday, June 27, 2018 7:45 PM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 1:16-mc-00125-JMF In Re:Accent Delight International Ltd, Xitrans Finance Ltd. Order on
Motion to Stay



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
                                                           1
              Case 1:16-mc-00125-JMF Document 183-1 Filed 10/19/18 Page 3 of 4
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                             U.S. District Court

                                       Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 6/27/2018 at 7:44 PM EDT and filed on 6/27/2018
Case Name:           In Re:Accent Delight International Ltd, Xitrans Finance Ltd.
Case Number:         1:16-mc-00125-JMF
Filer:
WARNING: CASE CLOSED on 09/20/2017
Document Number: 173(No document attached)

Docket Text:
ORDER granting [172] Letter Motion to Stay. Sotheby's shall promptly seek a stay from the
Second Circuit. Assuming it does, the Court's June 11, 2018 Opinion and Order is
administratively stayed in its entirety until five days after the Circuit rules on Sotheby's
application for a stay - at which point (absent a stay by the Circuit), the scope of the stay shall
revert to that granted in the Court's Order of earlier today. (HEREBY ORDERED by Judge
Jesse M. Furman)(Text Only Order) (Furman, Jesse)


1:16-mc-00125-JMF Notice has been electronically mailed to:

Daniel Walter Levy       dlevy@mckoolsmith.com

Sara Lynn Shudofsky       Sara.Shudofsky@apks.com, maosdny@kayescholer.com

Marcus Aaron Asner marcus.asner@arnoldporter.com, arielle.feldshon@arnoldporter.com,
maosdny@arnoldporter.com

Henry C. Dinger      hdinger@goodwinlaw.com

Steven J. Comen      scomen@goodwinprocter.com

Ogilvie Andrew Fraser Wilson      awilson@ecbalaw.com, docketing@ecbalaw.com, knewton@ecbalaw.com

Daniel Joseph Kornstein     dkornstein@ecbalaw.com, crenta@ecbalaw.com, docketing@ecbalaw.com

Rebecca Teryn Matsumura        rmatsumura@mckoolsmith.com

Douglas Edward Lieb       dlieb@ecbalaw.com, asharda@ecbalaw.com

Mitchell Russell Stern     mitchell.stern@apks.com

Alyssa Marie Pronley      apronley@mckoolsmith.com
                                                      2
             Case 1:16-mc-00125-JMF Document 183-1 Filed 10/19/18 Page 4 of 4

1:16-mc-00125-JMF Notice has been delivered by other means to:




                                                 3
